DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 and the species of a single combination of miR-214-3p, miR-21-3p, and miR-210-3p in the reply filed on January 28, 2022 is acknowledged.  The traversal is on the grounds that the argue that, “a search of three classification groups would not impose an undue search burden and that parsing of the claims into separate classification groups does not necessarily indicate that the claims are not related, as can be seen by Group II, drawn to a kit or a system a microfluidic chip which categorizes into more than one classification (page 6, Response).  Applicants’ arguments are not found persuasive as they are Applicants’ opinion without any factual basis.  When multiple groups which are patentably distinct are claimed in a single application, searching more than one such invention poses an undue search and examination burden to the Office as the search must cover all embodiments, claimed by the claims embracing said multiple invention, the search results reviewed, and rejection written for each of such multiple inventions.  As to “parsing the claims” into separate classification groups not necessarily indicating that the claims are not related, the Office contends that different classification is an indicia that demonstrates that the search involving one invention is does not cover another in a particular context of diagnosis, such as breast cancer, may not reveal that the same set of gene markers could be used for diagnosing a different condition. Therefore, a search of the set of gene markers for that particular usage is insufficient to cover the potential usage of the same set of gene markers in entirely different usages.
Therefore Applicants’ arguments are not deemed persuasive with regard to their traversal regarding Group I.
With regard to the species requirement, Applicants’ traversal is based on their opinion that a “reasonable number of species would not impose an undue search burden” (page 7, Response).
Again, this is an opinion and has no factual backing.  Applicants have deliberately chosen to use the language that uses “one or more” of the listed miRNA markers.  One or more species embraces a multiple combinations of such species which need to be searched and rejection rationale be made.  Simply alleging that “a reasonable number of species” would not pose an undue burden is therefore not persuasive.  
Regardless of this point, because the species required in the independent claim, that is, miR-214-3p is deemed free of prior art, the species requirement is withdrawn.

Claims 16-18 (non-elected group) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 28, 2022.
Lastly, because Applicants’ election was directed to a method, the rejoinder under In re Ochiai is not applicable.
Information Disclosure Statement
The IDS received on September 16, 2021 and January 28, 2022 are proper and are being considered by the Examiner.
The NPL #1 (Taiwanese Office Action) cited in the IDS dated January 28, 2022 has been lined-through as the entire-document was not in English and no translation was provided.
Drawings
The drawings received on July 27, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

Claims 3-7, 14, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The statute under the 4th paragraph explicitly require that, “a claim dependent from shall contain a reference to a claim previously set forth and then specific a further limitation of the subject matter claimed.”  Claims 3, 4, 7, 14, and 15 refer to a latter appearing claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4-11, 13-15, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of naturally existing correlation of levels of miRNA molecules with cancer without significantly more. The claims recite a method of determining or prognosing a subject’s risk of developing a tumor in a urinary organ based on the expression level of certain biological markers, wherein 
As noted in Association for Molecular Pathology et al., v. Myriad Genetics, Inc. et al,. (herein, Myriad), the Supreme Court stated the following:
“Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the 101 inquiry." (page 12).

Similarly, in Prometheus (citation omitted), the Supreme Court expressed that the laws of nature recited in the patent claims – the relationship between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm – are not themselves patent-eligible, the claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine application of those laws rather than drafting efforts designed to monopolize the correlations.  The Court added that additional steps in the claimed processes were not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
	That is, any additional steps consists of well-understood, routine, conventional activity already engaged in by the scientific community, when viewed as a whole, "add nothing significant beyond the sum of their parts taken separately.”  That is, in order 
	The Office has since published a 2019 revised patent subject matter eligibility guidance (herein, “PEG”) which now requires Step 1, Step 2A, prong-1 and prong-2, and Step 2B analysis for determination of patent eligibility.  The claims have been analyzed according to these steps.
Step 1: Is the claim(s) directed to at least the statutory class of inventions?
	The claims are drawn to a process and therefore, satisfy the inquiry under the present step.
Step 2A, Prong-1: Does the claim(s) recite an abstract idea, law of nature or natural phenomenon?
	Claim 1 and the dependent claims therefrom (i.e., 3, 4-11, 13-15 and 19) recite the natural phenomenon in that the elevated levels of microRNA molecules in a urine sample of a subject being correlated with tumor of in a urinary organ, or predisposition thereto. 
	Such is clear from the instant specification:
“The present disclosure surprisingly found that one or more micro RNAs (miRNAs) selected from the group consisting of: miR-200c-5p, miR-214-3p, miR-21-5p, miR-21-3p, miR-210-3p and miR-200b-3p in a biological sample can be used as biomarker(s) for detecting or diagnosing a tumor in urinary organs or assessing a prognosis of a tumor in a urinary organ” (section [0035])



Therefore, the claims recite the judicial exception of the correlation between the levels of micorRNA molecules recited in the claims and there correlation to tumor of a urinary organ.
	Therefore, the answer to the present inquiry is a, “yes”.
Step 2A, Prong-2: Does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	The independent claim 1 recites the additional element in the means for determining the levels of the microRNA molecules as being “real time PCR” or “SPR” [Surface Plasmon Resonance] (step a).
However, the method is recited in high level of generality and therefore, does not amount to integration of the judicial exception into a practical application.
	For these reasons, the claims do not recite any additional elements that integrate the judicial exception into a practical application (i.e., the answer is, “no”).
Step 2B: Does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	The additional step of determining the level of microRNA molecules by “real time PCR” or “SPR”, is a well-understood, routine and conventional practice in the 
The fact that real time PCR and SPR being employed for quantitation purposes is also plainly stated by the Applicants:
“Any method of measuring or quantitating the amount of miRNA in a biological sample can be used … Examples of the methods include, but are not limited to, PCR methods, northern blot analysis … qRT-PCR method …” (section [0042])

“the level(s) of one or more specific miRNAs are determined by surface plasmon resonance (SPR) in combination with a microfluidic chip” (section [0044])

In fact, for performing the miRNA determination via real-time PCR, Applicants used a commercial product:
“Q-PCR was performed using TaqMan 2 x universal master mix and 20 x TaqMan miRNA assay (primers & probe” (section [0055])

As stated by the court, “[r]ewarding with patents those who discover laws of nature might encourage their discovery.  But because those laws and principles are the ‘basic tools of scientific and technological work, id., at 67, there is a danger that granting patents that tie up their use will inhibit future innovation, a danger that becomes acute when a patented process is no more than a general instruction to ‘apply the natural law,’ or otherwise foreclose more future invention than the underlying discovery could reasonably justify.” (Prometheus v. Mayo). 

Therefore, for these reasons set forth above, the invention as claimed is not deemed patent eligible.
Conclusion
	No claims are allowed.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 25, 2022
/YJK/